COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:          In the Interest of H.W. and S.W., Children
Appellate case number:        01-21-00654-CV
Trial court case number:      91619-F
Trial court:                  300th District Court of Brazoria County

       On May 17, 2022, this Court abated this appeal and remanded to the trial court for
appointment of new appellate counsel for appellant and for briefing on the merits. We
ordered newly appointed counsel to file a brief on behalf of appellant within 30 days from
the date counsel was appointed. Recognizing that appeals from judgments terminating
parental rights are accelerated appeals, we cautioned that counsel who agrees to handle this
appeal should do so only if he or she can satisfy the briefing deadlines set by this Court
and noted that extensions would not be granted absent extraordinary circumstances.
        On May 18, 2022, the trial court granted appellant’s prior counsel’s motion to
withdraw, and appointed Tiffany Carroll-Curtis to represent appellant. Appellant’s brief
was therefore due on June 17, 2022. On June 14, 2022, Ms. Curtis, on behalf of appellant,
moved for a 60-day extension of time in which to file appellant’s brief. She filed an
amended motion for extension on June 16 requesting the same relief. In support, counsel
states that she is currently working on two other highly contested matters, she did not
receive the 23-volume reporter’s record until 10 days before the appellant’s brief was due,
she was previously unaware that Appellant was incarcerated, and she needs additional time
to adequately research all issues and prepare the appellant’s brief.
       On June 17, before this Court had an opportunity to rule on Appellant’s extension
requests, Appellant filed a brief. The brief does not comply with Texas Rule of Appellate
Procedure 38.1. See TEX. R. APP. P. 38.1. Among other things, Appellant’s brief:
           • Does not include in the index of authorities the pages of the brief where the
             authorities are cited;
           • Includes inaccurate facts and citations to the record and inaccurately
             identifies the parties in the Statement of the Case;
          • Does not include record citations in the Statement of the Facts; and
          • Does not contain “appropriate citations to authorities and to the record” in
            much of the argument section.
TEX. R. APP. P. 38.1(c), (d), (g), (i); see also Walker v. Davison, No. 01-18-00431-CV,
2019 WL 922184, at *2 (Tex. App.—Houston [1st Dist.] Feb. 26, 2019, no pet.) (mem.
op.) (“Adequate briefing [requires] proper citation to the record . . . .”); Bolling v. Farmers
Branch Indep. Sch. Dist., 315 S.W.3d 893, 896 (Tex. App.—Dallas 2010, no pet.) (“If
record references are not made or are inaccurate, misstated, or misleading, the brief fails.”).
       Because Appellant’s brief does not comply with Texas Rule of Appellate Procedure
38.1, we strike Appellant’s brief. We further grant in part and deny in part Appellant’s
amended motion for extension of time. We order Appellant to file a corrected brief in
compliance with Texas Rule of Appellate Procedure 38.1 within 45 days from the date of
this order. Appellant’s corrected brief is due August 5, 2022. No further extensions will
be granted.
      Appellee’s brief is due 20 days from the date Appellant files a compliant brief. TEX.
R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Amparo Guerra
                   Acting Individually

Date: June 21, 2022